UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1134


THOMAS A. MURRAY,

                Plaintiff - Appellant,

          v.

ACCOMACK COUNTY HEALTH DEPARTMENT, Director,

                Defendant – Appellee,

          and

UNITED STATES OF AMERICA,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00206-AWA-TEM)


Submitted:   May 29, 2014                     Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas A. Murray, Appellant Pro Se.          Erin Rose McNeill,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas A. Murray appeals the district court’s orders

dismissing his civil complaint.          We have reviewed the record and

find no reversible error.      Accordingly, although we grant Murray

leave to proceed in forma pauperis, we deny his motion to remand

and   affirm   for   the   reasons   stated    by   the   district    court.

Murray v. Accomack Cnty. Health Dep’t, No. 2:13-cv-00206-AWA-TEM

(E.D. Va. filed Sept. 19, 2013 & entered Sept. 20, 2013; filed

Dec. 10, 2013 & entered Dec. 11, 2013).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                     2